        Case 1:20-bk-10089-MT                                    Doc 26 Filed 01/28/20 Entered 01/28/20 21:20:10                                        Desc
                                                                  Main Document    Page 1 of 1

 Fill in this information to identify your case:

 Debtor     1       Carlos Ricardo Fernandez
                     F rst   Name                    Mrdd e   Name            Last Name

 Debror2             Evelvn Mansilla Fernandez
 (Spouse, ffiing)    F(stName                        MiddteName               LastName


 United States Bankruptcy Court for the:        Centfal DiStfiCt Of CalifOfnia
 case   number 1 :20-bk-10089-MT
  (lf known)
                                                                                                                                                 E   Cneck if this is an
                                                                                                                                                     amended filing

Official Form 106H
Schedule H: Your Godebtors                                                                                                                                     12t',t5

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. lf two married people
are filing together, both are equally responsible for supplying correct information. lf more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 1. Doyouhaveanycodebtors?(lfyouarefilingajointcase,donotlisteitherspouseasacodebtor.)
       ?ruo
       E    yes
 2.    Within the last  I years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, ldaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
       E    No.   co to line      3.
       EI   Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
            ENo
            EI yes.      ln which community state or territory did you live?     CA                     Fill in the name and current address of that person


                    Carlos Ricardo Fernandez / Evelvn Mansilla Fernandez
                  Name of your spouse, former spouse, or lega equLva ent

                    18622 Brasilia Dr.
                  Number               Street

                    Porter       Ranch                           CA                       91326
                  Crty                                           State                      ZIP Code


 3. lnColumnl,listall ofyourcodebtors.Donotincludeyourspouseasacodebtorifyoursp;useisfilingwithyou.Listtheperson
       shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
       Schedule D (Official Form 106D), Schedule E/F (Otficial Form 106E/F), or Schedu/e G (Official Form 1 06G). Use Schedu/e D,
                                                                                                      I
       Schedute E/F, or Schedu/e G to fill out Column 2.

        Column      1:   Your codebtor                                                                        Column 2:The creditor to whom you owe the debt

                                                                                                               Check all schedules that apply:


                                                                                                               E    Scnedule D, line       _
                                                                                                               E    schedule E/F, line
                                                                                                               E    schedute   c,   line

          City                                                                               ZIP Code


L.rl                                                                                                           E    schedute D, ltne
          Name
                                                                                                               E    schedute E/F, tine
          Number              Street                                                                           D    schedute   c,   line

          City                                                                               ZIP Cade



                                                                                                               E    schedute D, tine
                                                                                                               E    schedute E/F, line
          Number              Street
                                                                                                               fl   schedule   c,   line

         cty                                                                                 ZIP Code



Official Form 106H                                                         Schedule H: Your Codebtors                                                  page 1 of   1
